Peremptory mandamus order reversed on the law and not in the exercise of discretion, with costs, and the application denied. The petitioner was vested with no rights by reason of the passage of the earlier resolution adopted by the board of estimate and apportionment, which permitted the continuance of the petitioner in his employment in the department of docks as a dockbuilder to not later than December 29, 1934, after he had attained the age of seventy years. By operation of law he was subject to retirement by reason of age limitation, subject only to continuance in the public service for a period not longer than two years by the board of estimate, and apportionment after reaching the age of seventy years. (Greater New York Charter, § 1710, subd. 1.) The discretion of the board of estimate and apportionment to shorten the period by subsequent action was not inconsistent with the previous resolution. (Lazarus v. City of New York, 242 App. Div. 814.) Lazansky, P. J., Young, Hagarty, Carswell and Seudder, JJ., concur.